Citation Nr: 1828441	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  07-16 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for urinary incontinence.

2.  Entitlement to service connection for a right testicle disability.

3.  Entitlement to service connection for left ear hearing loss.

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a traumatic brain injury (TBI).  

6.  Entitlement to service connection for headaches and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant served on active duty in the United States Army from January 1968 to January 1970.  The appellant served in the Republic of Vietnam and was awarded the Purple Heart for injuries sustained during combat.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and December 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In April 2015, the Board, in pertinent part, remanded the issues of service connection for a cervical spine disability, a traumatic brain injury, headaches and dizziness, bilateral hearing loss, tinnitus, fecal incontinence, urinary incontinence, a gastrointestinal disability, and a right testicle disability to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  

While the matter was in remand status, in a February 2018 rating decision, the RO granted service connection for right ear hearing loss, tinnitus, and GERD with chronic gastritis.  The RO assigned initial zero percent, 10 percent, and 10 percent ratings, respectively, effective July 25, 2008.  The RO also granted service connection for fecal incontinence and assigned an initial 30 percent rating, effective July 25, 2008, and a 60 percent rating, effective December 18, 2017.  

The grant of service connection for these disabilities constitutes a full award of the benefits sought on appeal.  The record currently available to the Board contains no indication that the appellant has disagreed with the initial ratings or effective dates assigned; therefore, those matters are not in appellate status.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997) (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  The remaining issues on appeal have been recharacterized as set forth on the cover page of this decision.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The appellant's urinary incontinence was neither incurred in, nor caused by his active service, nor is it causally related to or aggravated by his service-connected lumbosacral muscle sprain.  

2.  The appellant's right testicular hydrocele was neither incurred in, nor caused by his active service.  

3.  The appellant's left ear hearing loss was not present in service, manifest to a compensable degree within a year of active service, and is not otherwise causally related to his active service or any incident therein, nor is there any indication that is is causally related to or aggravated by a service-connected disability.  

4.  The appellant's cervical spine arthritis was not present in service, manifest to a compensable degree within a year of active service, and is not otherwise causally related to his active service or any incident therein.

5.  The appellant does not current have a TBI.  


CONCLUSION OF LAW

1.  The criteria for entitlement to service connection for urinary incontinence have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  

2.  The criteria for entitlement to service connection for a right testicular hydrocele have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  The criteria for entitlement to service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

4.  The criteria for entitlement to service connection for cervical spine arthritis have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  

5.  The criteria for entitlement to service connection for TBI have not been met.  38 U.S.C. § 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the appellant, nor his representative, has raised any issues with the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases, including arthritis and an organic disease of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is legally presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection of a chronic disease under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. §5107(b); see also 38 C.F.R. §§ 3.102; 4.3.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

Urinary Incontinence

The appellant's service treatment records are negative for complaints or findings of urinary incontinence.  At his military separation medical examination, a history of intermittent sciatic pain secondary to a helicopter crash in Vietnam was noted.  Examination was otherwise normal in all pertinent respects.  The Veteran's genitourinary system was examined and determined to be normal.  

In January 1979, the appellant underwent VA medical examination which showed that his genitourinary system was normal.  

At an October 2002 VA medical examination conducted in connection with the appellant's claim for an increased rating for his service-connected low back disability, the appellant denied urinary incontinence.  

At a November 2006 VA examination conducted in connection with a claim of service connection for erectile dysfunction, the appellant described urinary frequency which causes him to have to use the restroom every hour and has to wake up to urinate 2-3 times per night.  He also reported urgency but denied the use of absorbent materials.  A urinary disability was not diagnosed.  

In July 2008, the appellant submitted a claim of service connection for urinary incontinence which he claimed was secondary to his service-connected low back disability, including medications prescribed for that condition.  

At an August 2008 VA medical examination, the examiner noted the appellant's contentions that he was suffering from urinary incontinence as a result of the medications for his service-connected low back disability.  The examiner indicated that the appellant's lumbar medication less likely than not caused his urinary incontinence.  

At a November 2013 VA examination, the appellant again described frequency, stating that he needed to use the restroom every 1-2 hours and 3-4 times per night.  This examiner indicated that the appellant's voiding dysfunction with leaking was due to a back injury, although no supporting rationale was provided for this conclusion.  

The appellant underwent a third VA examination in December 2017.  At that examination, the appellant was diagnosed as having voiding dysfunction that caused urine leakage, daytime voiding every 1-2 hours, and nighttime voiding 3-4 times per night.  The examiner determined that the appellant's voiding dysfunction was due to non-service connected benign prostatic hypertrophy (BPH).  The examiner explained that there was no evidence that the appellant's voiding dysfunction had been present during active service or was otherwise related to service, including the helicopter crash which resulted in his low back injury.  Further, the examiner ruled out the appellant's service connected lumbar strain as a cause of the urinary disability.  He explained that an October 2013 MRI showed that the appellant's lumbar condition did not affect the spinal cord, nor the peripheral nerves related to the urine production process.  Further, the examiner explained that urinary issues are not side effects of, nor aggravated by, the medication the appellant takes for his service connected lumbar strain based on a review of their known side effects and the medical literature related to those prescriptions.  

After reviewing the record, the Board finds that the preponderance of the evidence is against the claim.  As a preliminary matter, the Board finds that urinary incontinence was not present during active service or for many years thereafter.  As described above, the service treatment records are negative for complaints or findings of urinary incontinence and the appellant's genitourinary system was examined and determined to be normal at service separation.  Moreover, VA examinations conducted in 1979 and 2002 showed that no urinary incontinence was present.  

Although urinary incontinence was not present in service or for many years thereafter, as set forth above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established on a secondary basis for a disability which is causally related to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Thus, the Board has carefully considered the evidence of record relating to the etiology of the appellant's post-service urinary incontinence.  As described above, the record contains conflicting medical opinions. 

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the U.S. Court of Appeals for Veterans Claims (Court) held that the rules on expert witness testimony delineated in the Federal Rules of Evidence provide "important, guiding factors to be used by the Board in evaluating the probative value of medical opinion evidence."  Nieves-Rodriguez, 22 Vet. App. at 302.  The first factor to be considered in determining probative value of a medical opinion is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second factor involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of a medical opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

As noted, the record contains a positive November 2013 VA medical opinion linking the appellant's urinary incontinence to a back injury, as well as an August 2008 VA medical examination indicating that the appellant's urinary incontinence is not caused by medication for his service-connected low back disability.  Finally, the record contains the December 2017 negative VA medical opinion described above.  Weighing these opinions, the Board find the December 2017 medical opinion on the etiology of the appellant's urinary incontinence to be of greatest probative weight.  The examiner who provided that opinion based it on evidence that was not available at the time of the August 2008 and November 2013 examinations, particularly the appellant's more diagnosis of BPH.  Further, the Board also notes that the November 2013 opinion provides no rationale to support the conclusion that a low back injury was the cause of his urinary issues, nor does it indicate that the October 2013 MRI was reviewed.  Any indication of a link is effectively rebutted by the December 2017 examiner's review of the radiographic evidence and his explanation that the MRI findings showed no spinal cord involvement affecting the genitourinary system.  

The Board has also considered the appellant's statements that he believes his urinary incontinence is related to his active service, either directly to his in-service helicopter crash, or secondarily to his service connected low back condition.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's urinary incontinence is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the appellant's urinary incontinence is a medical question requiring medical training, expertise, and experience.  Therefore, the Board finds that the medical opinion provided in the December 2017 examination outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

In summary, the Board finds that the most probative evidence establishes that the appellant's urinary incontinence was neither incurred in, nor caused by his active service, nor is it causally related to or aggravated by his service-connected lumbosacral muscle sprain.  The Board therefore finds that the preponderance of the evidence is against a grant of service connection for urinary incontinence.  

Right Testicular Hydrocele

The appellant's service treatment records are negative for complaints or findings of a testicular hydrocele.  As set forth above, at his military separation medical examination, the appellant's genitourinary system was examined and determined to be normal.  

The record shows that the appellant was first diagnosed with a right testicular hydrocele during an August 2008 VA examination.  However, no opinion on the cause of the hydrocele was offered in conjunction with the August 2008 VA examination.  A prior VA examination in November 2006 noted no issues or abnormalities with the appellant's genitalia.  

The appellant underwent another VA examination in November 2013 which found the appellant to have a normal right testicle, and no longer recorded him as having a right testicular hydrocele.  No opinion on the cause of the August 2008 diagnosis was provided.

The appellant underwent a third VA examination in December 2017.  At that examination, despite knowing that the examination was for service connection for a claimed right testicular disability, the appellant declined an examination of his genitalia.  As such, the examiner was unable to confirm whether the appellant's right testicle still presented with symptoms of a hydrocele.  

Despite this, the examiner did provide an opinion that the appellant's hydrocele noted on the August 2008 VA examination was not at least as likely as not related to his active service.  After reviewing the evidence of record, the examiner found no indication of an injury to the right testicle documented in service or after separation until the August 2008 VA examination.  The examiner explained that hydroceles are a collection of fluid between the parietal and visceral layers of the tunica vaginalis, which directly surrounds the testis and spermatic cord and are believed to arise form an imbalance of secretion and reabsorption of fluid from the tunica vaginalis.  The examiner cited to medical literature indicating that, while some acute hydroceles can be caused by infection or torsion and are resolved with treatment, the majority of hydroceles are idiopathic, meaning they arise spontaneously and for unknown causes, and arise over a long period of time.  The examiner noted that treatment is only provided when the patient is symptomatic.  

The Board has considered the appellant's statements that he believes his right testicular hydrocele is related to a helicopter crash in service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the appellant's right testicular hydrocele is a medical question not subject to lay expertise.  See Jandreua v. 492 F.3d 1372.  The condition involves a pathological process that is not readily observable to a layperson.  

Further, the Board notes that the condition was first diagnosed in an August 2008 VA examination.  However, an examination less than two years prior in November 2006 revealed no abnormalities in the appellant's genitalia.  Subsequent examination a little more than two years later in November 2013 also revealed no abnormalities in the appellant's genitalia.  The Board finds that although the appellant is competent to describe his symptoms, the issue of the origin of the right testicular hydrocele is a medical question requiring medical training, expertise, and experience.  Questions of competency notwithstanding, the Board finds that the medical opinion provided in the December 2017 examination outweighs the appellant's lay opinion.  King, 700 F.3d at 1345.  As such, the Board finds that the preponderance of the evidence is against a finding of a medical link between the appellant's right testicular hydrocele and his claimed in-service injury.  The record otherwise contains no indication of a link between the appellant's right testicular hydrocele and his active service or any incident therein, nor is there any indication that his right testicular hydrocele is causally related to or aggravated by any service-connected disability.  The Board therefore finds that the preponderance of the evidence is against the claim.  

Left Ear Hearing Loss

The appellant is a combat veteran with a military occupational specialty of light weapons infantryman.  While in Vietnam, he was assigned to the Air Cavalry and flew in helicopters.  He was also awarded a Purple Heart in service.  The appellant has credibly described exposure during service to weapon and artillery fire, as well as aircraft noise.  The Board therefore finds that the appellant has an in-service injury of acoustic trauma and exposure to military noise.  

That an injury such as acoustic trauma occurred in service, however, is not enough to establish service connection.  Rather, there must be chronic disability resulting from that in-service injury or disease.

In this case, however, left ear hearing loss was not shown in service.  The appellant's service treatment records are negative for complaints or findings of hearing loss.  At his separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
20
LEFT
0
0
0
-
10

In addition, left ear hearing loss was not manifest to a compensable degree within one year of service separation.  Rather, the first indication of left ear hearing loss in the record is during an October 2013 VA examination.  On the authorized audiological evaluation conducted in connection with that examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
45
60
65
LEFT
25
25
45
75
75

The average puretone threshold in the left ear was 55 decibels.  Speech audiometry using the Maryland CNC word list revealed speech recognition ability of 84 percent in the left ear.  

Although a left ear hearing loss was not present in service or within the first post-service year, as set forth above, service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be established on a secondary basis for a disability which is causally related to or aggravated by a service-connected disability.  38 C.F.R. § 3.310.  Thus, the Board has carefully considered the evidence of record relating to the etiology of the appellant's post-service left ear hearing loss.  

In that regard, a VA examination was conducted in December 2017.  At that examination, the entire claims file was reviewed and the appellant's lay testimony that he experienced tinnitus during service and after separation was considered.  It was noted that the appellant did not complain of any hearing loss or tinnitus while in active service, and that his hearing examination showed no threshold shifts in the left ear in the tested frequencies between his entrance and separation examinations.  It was also noted that he had a significant threshold shift in the right ear between his entrance and exit examinations, but no shift was noted in the left ear.  Considering this evidence, the examiner concluded that it was less likely than not that the appellant's left ear hearing loss was related to his active service.  The Board assigns the opinion great probative weight, as it was based on an examination of the appellant, a review of the relevant evidence of record, including the appellant's medical history, and included a detailed rationale.  

The Board has considered the appellant's statements that he believes his current left ear hearing loss is related to his active service and his exposure to military noise.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of his left ear hearing loss is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board finds that the medical opinion provided in the December 2017 examination outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012). 

In summary, the Board finds that the most probative evidence establishes that the appellant's left ear hearing loss was not present during service, manifest to a compensable degree within one year of service separation, and is not otherwise causally related to his active service or any incident therein, to include noise exposure.  Finally, the record contains no indication, nor has the appellant contended, that his left ear hearing loss is causally related to or aggravated by any service-connected disability.  The Board therefore finds that the preponderance of the evidence is against a grant of service connection for left ear hearing loss.  

Cervical Spine Arthritis

The appellant asserts that his current cervical spine arthritis is related to the helicopter crash he was involved in during his active service.  The appellant claims that when he fell out of a helicopter that was avoiding enemy fire, he hit his head on the ground and that he had whiplash from the incident.  

The Board notes the appellant's diagnosis of cervical spine arthritis per his December 2017 VA examination.  Further, the Board notes the appellant is a combat veteran and has described an injury to his neck sustained in combat.  While the appellant has credibly testified that he hurt his neck during service, the Board notes that in the year and a half after the injury occurred, while he was still in service and receiving treatment for his lower back which was noted to have been injured in the helicopter crash, he never sought treatment for neck pain, nor did he report any pain in his neck.  Moreover, at his military separation medical examination, the appellant's neck was examined and determined to be normal.  Given the record, the Board finds that the most probative evidence establishes that a cervical spine disability, to include arthritis, was not present during active service.  

In addition, the Board finds that cervical spine arthritis was not manifest to a compensable degree within one year of service separation.  The record shows that the appellant underwent VA medical examination in January 1971.  At that time, his neck was examined and no abnormalities were identified.  In addition, examination of the musculoskeletal system revealed no complaints or abnormalities pertaining to the cervical spine.  

On the question of whether a medical nexus exists between the appellant's current disability and his in-service helicopter crash, the appellant was afforded a VA examination in December 2017.  After a review of the evidence of record, an examination of the appellant, and a review of x-rays of his cervical spine, the examiner found that his current cervical arthritis was not at least as likely as not related to his in-service helicopter crash.  To support this conclusion, the examiner noted that the appellant's x-ray findings demonstrate degeneration consistent with the natural aging process.  Further, the examiner noted that the appellant did not have a finding of cervical spine issues in-service, did not complain about neck pain in service, nor did the appellant complain about any symptoms of neck pain in the year after service.  The examiner therefore concluded that the appellant's cervical spine arthritis was not related to his active service.  

The Board has considered the appellant's statements that his current cervical spine arthritis is related to a neck injury he received during an in-service helicopter crash.  Although service incurrence is presumed pursuant to 38 U.S.C. § 1154(b), a nexus must still be established.  As explained above, the preponderance of the evidence is against a relationship between the current cervical spine disability and the in-service injury.  The Board has considered the appellant's assertions regarding the etiology of his cervical spine disability.  However, although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of his condition is a medical question not subject to lay expertise.  See Jandreua v. 492 F.3d 1372.  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the appellant's cervical spine arthritis is a medical question requiring medical training, expertise, and experience.  Questions of competency notwithstanding, the Board finds that the medical opinion provided in the December 2017 examination outweighs the appellant's lay opinion.  King v. 700 F.3d at 1345. 

In summary, the Board finds that the most probative evidence establishes that the appellant's cervical spine arthritis was not present during service, manifest to a compensable degree within one year of service separation, and is not otherwise causally related to his active service or any incident therein, to include the helicopter crash.  Finally, the record contains no indication, nor has the appellant contended, that his cervical spine disability is causally related to or aggravated by any service-connected disability.  The Board therefore finds that the preponderance of the evidence is against a grant of service connection for a cervical spine disability.  

TBI

The appellant claims that he sustained a TBI when he was involved in a helicopter crash in service.  He states that he hit his head on the ground and has had headaches and dizziness since.  He has denied loss of consciousness and has not endorsed symptoms of memory loss for events near the time of the injury, any alteration in mental state at the time of the injury, any neurological deficits, nor any intracranial lesions.  The appellant's service treatment records, including his separation examination, do contain any complaints or findings related to a TBI.  

In relation to this claim, the appellant was afforded a VA examination in December 2017.  After a review of the record and an examination of the appellant, to include his lay testimony about his in-service helicopter crash and the symptoms he experienced afterwards, the examiner found no basis upon which to diagnose the appellant as having residuals of a TBI.  Upon examination, the appellant indicated that he did not have any impairment to his memory, attention, concentration, or executive functions.  His judgement was deemed normal, his social interaction was noted as routinely appropriate, and he displayed no deficits in orientation or motor activity.  Further, he did not report any subjective symptoms at the time of the examination, to include headaches, nor did he display any neurobehavioral effects.  Finally, he did not demonstrate any communication issues.  

The Board has considered the appellant's contention that he hit his head during a helicopter crash in service.  Service incurrence is presumed pursuant to 38 U.S.C.A. § 1154(b).  Section 1154(b), however, only provides a means by which combat veterans may establish the second element of service connection, an in-service event or injury.  It does not eliminate the need for evidence of a current disability or a medical nexus.  Collette v. Brown, 82 F.3d 389, 392 (Fed.Cir.1996).  Accordingly, even when the combat presumption applies, a "veteran seeking compensation must still show the existence of a present disability and that there is a causal relationship between the present disability and the injury, disease, or aggravation of a preexisting injury or disease incurred during active duty."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); see also Boyer v. West, 11 Vet. App. 477, 478-79 (1998) (specifically addressing section 1154(b) and the need for nexus evidence where in-service exposure to acoustic trauma was otherwise established by the record).

In this case, the most probative evidence of record, the December 2017 VA medical examination which was conducted for the express purpose of determining whether the appellant had a TBI as a result of his in-service injury, indicates that the appellant does not currently have a TBI as a result of the in-service injury.  There is no other probative evidence of record indicating that the appellant currently has a TBI.  

The Board has considered the appellant's contentions to the effect that he has a TBI as a result of injuries sustained in the helicopter crash, but finds that the determination of the whether the appellant suffers from residuals of a TBI is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  

The Board finds that in light of the non-observable nature of the pathology, the issue of whether the appellant suffers from the residuals of a TBI is a medical question requiring medical training, expertise, and experience.  The Board finds that the medical opinion provided in the December 2017 examination outweighs the appellant's lay opinion.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  

As such, the Board finds the preponderance of the evidence does not support a diagnosis of a current disability with respect to the appellant's claim for service connection for residuals of a TBI.  Therefore, the Board finds that service connection is not warranted for this claim.  


ORDER

Entitlement to service connection for a urinary incontinence is denied.

Entitlement to service connection for a right testicular disability is denied.

Entitlement to service connection for left ear hearing loss is denied.

Entitlement to service connection for cervical spine arthritis is denied.

Entitlement to service connection for TBI is denied. 



REMAND

The appellant contends that he has experienced dizziness and headaches since he hit his head during an in-service helicopter crash in 1968.  In April 2015, the Board remanded this claim for a new examination.  However, with regards to this claim, the Board notes that the appellant was not afforded a VA examination regarding his claim for headaches and dizziness.  While the appellant was noted as not currently experiencing headaches during his December 2017 VA examination relating to a TBI, he has a diagnosis from October 2011 of having tension headaches and his prior lay statements regarding the presence of headaches is competent. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  As the Board's remand instructions have not been complied with, this matter must be remanded in order to afford the appellant an adequate VA examination to determine the nature and etiology of the appellant's diagnosed tension headaches, to include as directly related to service, secondary to one of his service connected disabilities, or as aggravated by one of his service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant for an examination to determine the nature and etiology of the appellant's tension headaches, as diagnosed in October 2011, and as reported by the appellant.  The claims file must be provided to the examiner.  After reviewing the claims file, examining the appellant, taking his medical history, and conducting any diagnostic testing deemed necessary, the examiner should provide an opinion as to whether it is at least as likely as not that the appellant's tension headaches are caused by or incurred during his active service, to include as a result of the helicopter injury he sustained.  

The examiner should also provide an opinion as to whether it is at least as likely as not that the appellant's tension headaches are caused by or aggravated beyond their normal course of progression by any of his other service connected disabilities.  

The examiner must address the appellant's contention that he began experiencing headaches in-service and that they have become progressively worse since.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

2.  After conducting any additional development deemed necessary, the RO should review all the evidence of record in adjudicating the appellant's remaining claim on appeal.  If the appellant's claim remains denied, he and his representative should be provided with a supplemental statement of the case and an opportunity to respond.

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


